Citation Nr: 0101986	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  97-33 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left eye 
condition.

2.  Entitlement to service connection for a right arm 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1964 and had subsequent service in the National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied, as not well grounded, 
the veteran's claims of entitlement to service connection for 
malignant melanoma of the left eye (left eye condition) and 
right radial tunnel syndrome (right arm condition).  The 
veteran perfected a timely appeal of these determinations to 
the Board.

When this matter was previously before the Board in January 
1999, it was remanded for further development and 
adjudication.  Because the RO has confirmed and continued the 
denial of these claims, this case has been returned to the 
Board for further appellate consideration.


REMAND

The Board has carefully reviewed the claims file and 
regrettably concludes that, for the reasons set forth below, 
this matter must again be remanded for additional development 
and adjudication.

The veteran contends that service connection is warranted for 
his left eye and right arm conditions on the ground that each 
of these disabilities is related to his military service, and 
particularly, his long period of service in the National 
Guard.  With respect to his left eye claim, the Board 
observes that a DA Form 2173, dated in February 1996, 
reflects that the veteran was on active duty for training 
from February 13 to 15, 1996.  That form further indicates 
that he was treated on an outpatient basis at a military 
facility on February 14, 1996, for a left eye injury that 
took place in the line of duty.  In addition, the attending 
physician characterized the disability as "permanent 
partial."  The record shows that the veteran subsequently 
had left eye surgery.  As to the latter condition, the Board 
observes that, in a June 1997 report, his private treating 
physician, Dr. Jonathan D. Hall, opined that it was 
"certainly possible" that repetitive shooting in the 
National Guard might have exacerbated his radial tunnel and 
carpal tunnel syndromes.

As noted in the introduction, in May 1997 the RO denied these 
claims on the ground that they were not well grounded.  A 
review of the claims folder shows that, subsequent to the 
January 1999 remand, in a June 2000 rating action, a copy of 
which was issued as part of the Supplemental Statement of the 
Case dated later that same month, the RO confirmed and 
continued the denial of each of these claims on that same 
basis.  Since that time, however, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  VAOPGCPREC 11-2000 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Further, consistent with the Board's January 1999 remand 
instructions, the RO obtained with the claims folder 
outstanding service medical records.  The RO also associated 
with the claims folder records of Dr. Hall's treatment of the 
veteran.  In addition, an October 1996 VA examination report 
reflects that the veteran was receiving regular treatment for 
his left eye condition from Dr. Carmen Poliofito.  Recent 
records of the veteran's treatment by these physicians, 
however, have not been associated with the claims folder.

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that these claims must be remanded to afford the 
veteran appropriate VA examinations.  In the examination 
reports, each examiner must offer an opinion, subsequent to 
his or her review of the record, as to whether it is at least 
as likely as not that the veteran has a left eye and/or a 
right arm disability that is related to his military service.  
See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore v. 
Derwinski, 1 Vet. App. 401, 405 (1991).  Prior to scheduling 
such an examination, however, all outstanding treatment 
records must be associated with the claims folder.  This must 
specifically include the records of the veteran's treatment 
by Drs. Hall and Poliofito.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for left eye and/or right arm 
problems from any facility or source 
identified by the veteran.  This should 
specifically include any outstanding 
records of the veteran's pertinent 
treatment by Drs. Jonathan D. Hall and 
Carmen Poliofito.  The aid of the veteran 
and his representative in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded appropriate VA examinations to 
determine the nature, extent and etiology 
of any left eye and/or right arm 
disabilities found to be present.  It is 
imperative that the examiners who are 
designated to examine the veteran review 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledge such review in the 
examination reports.  All necessary tests 
should be conducted.  The physicians are 
requested to offer opinions as to whether 
it is at least as likely as not that any 
left eye and right arm disabilities found 
to be present are etiologically related 
to the veteran's period of military 
service.  In addition, with regard to the 
latter condition, in offering an opinion, 
the examiner should comment on whether 
any right arm disability was aggravated 
by the veteran's military service.  The 
physicians must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in legible 
reports.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The veteran's claims must be 
readjudicated on a de novo basis, and if 
the benefits sought on appeal remain 
denied, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


